Gunby, J,
Tnere can be no arbitration without a submission, which must be in writing; C. C. 3100; therefore, the friendly and neighborly settlement, drawn up by so-called arbitrators without a written submission, can have no legal or binding effect.
2. Where open accounts have been thus settled, even though the settlement be ratified, either party may attack errors in the accounts and the justness of the settlement.
3. A partnership cannot be settled by piece-meal, by giving to each partner his interest in specific property; the affairs of the entire partnership must be stated and settled at once.